Citation Nr: 1452121	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability involving the left hand and left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

Veteran served in active duty from November 1971 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine, which denied in part service connection for a left hand condition (including the left wrist).  The jurisdiction over the Veteran's claim currently resides with the RO in Indianapolis, Indiana.

The Board further notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  The Veteran's VBMS electronic claims file contained no documents.  His Virtual VA contained an October 2014 appellate brief filed by the Veteran's representative and other duplicative records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Upon review, the service treatment records reveal that when the Veteran was examined for induction into service, the examiner noted that the distal half of the Veteran's left index finger was missing.  See Report of Medical Examination, dated October 1971 (revealing scar - end of index finger, left hand, off; and left index finger, distal half of phalanx - missing).

In December 1971, the Veteran sought medical treatment "for pain in the amputation scar" of his distal phalanx.  The physical examination showed a well-healed scar with no infection but was very tender at the site of the small nodule.  See Veteran's service treatment record dated December 1971.

In February 1972, X-rays of the Veteran's finger revealed "several ossific fragments distal to point of amputation".  See Veteran's service treatment record dated February 1972.  The Veteran was treated with a splint.  In March 1972, the Veteran was diagnosed with continuing to have tendonitis.  See Service treatment records note that the tendonitis resolved in April 1972.  

In September 1973, the Veteran received treatment for complaints of pain when lifting, noting the Veteran had an amputation of the index finger of the left hand in 1970; the impression was of tendonitis, chronic, questionable etiology.  The Veteran was treated with a cast and placed on two-week profile with no use of the left arm and hand.  Follow-up treatment revealed that the Veteran was still in a cast, complaining that his hand was feeling worse. In October 1973, the cast was removed.

In April 1975, the Veteran was treated for pain and stiffness in his left forearm and finger.

In January 1976, the Veteran was treated for a "cold injury" at the stub of his left index finger after the finger got "real cold and numb".  See Veteran's service treatment record dated January 1976.

In November 2007, the Veteran sought private medical treatment for left forearm tendonitis which was treated with a splint.  The physician wrote on a prescription pad "left wrist tendonitis service related."  See Veteran's private medical treatment record dated November 2007.

In January 2008, the Veteran received private medical treatment for his left hand complaining of it locking up for the previous six months.  The physical therapist found "significant fibrosis in the proximal extensors and flexors."  See Veteran's private medical treatment record dated January 2008.  X-ray images of his left wrist revealed "joint space narrowing and spurring at the first carpometacarpal joint".  Id.  He was diagnosed with osteoarthritis at the first carpometacarpal joint.  

In July 2008, a VA examination was performed, which found that the Veteran's left wrist tendonitis was the result of his November 2007 injury sustained while working at the post office.  The VA examiner noted the Veteran's pre-service induction amputation of the distal phalanx of the left index finger.  The examiner also noted the Veteran's in-service tendonitis of his left index finger in 1972.  Finally, he found "[a]s a result of treatment, tendonitis of left index finger was resolved, with no recurrence of tendonitis of left index finger afterwards."  See Veteran's VA examination reported dated July 2008.  However, a review of the Veteran's service treatment records shows additional in-service treatment in September 1973 for left hand tendonitis and treatment for pain and stiffness of the left forearm and finger in April 1975.  Moreover, while the VA examiner provides an etiology opinion concerning the left wrist tendonitis, there is no medical opinion concerning the question of whether pre-existing amputation of the left index finger was aggravated by service.  The most recent examination completed by the VA in July 2008 contains no discussion in this regard.

In addition, in February 2010, the Veteran testified before a decision review officer that he uses his left hand for every activity except writing and since service separation he has worked as an auto mechanic, carpenter, postal worker, and salesman.  At the hearing, he submitted a June 2008 private medical opinion providing a positive nexus opinion between his in-service injury from having to lift heavy wooden lockers while in Germany and his current tendonitis and arthritis conditions.  The medical provider opined "I believe the tendonitis and arthritis conditions are a direct result of the original injury sustained while in the military...."  See Letter from physical therapist R. A. dated June 2008.  However, the private medical opinion also does not consider the Veteran's pre-existing amputation of the left index finger, nor does it discuss whether this pre-existing condition was aggravated by service.

Accordingly, under the circumstances of this case, additional assistance is required and this case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses and approximates dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left hand condition, including tendonitis, osteoarthritis and for any residual effects of his amputation.  After securing the necessary releases, the AOJ should obtain and associate with the claims file any records properly identified by the Veteran, which are not already of record.

2.  Advise the Veteran that he may submit a supplemental medical opinion from his treating clinician (i.e., physical therapist or any other medical professional) that addresses the following questions:

a).  Did the Veteran's amputation of the distal half of the phalanx, left index finger, which was noted upon entry into service, worsened in service due to the symptoms of pain in the area of left index finger amputation scar, x-ray evidence of ossified fragments distal to the point of amputation site, and left hand and left index tendonitis (noted in 1972, 1973, and 1975), and the cold injury to the left index finger (noted in 1976)?  In answering this question, please specify: (i) whether the Veteran experienced temporary or intermittent symptoms of the amputation of the distal half of the phalanx, left index finger, during service; or, (ii) whether the Veteran developed a permanent change in the underlying pathology of the amputation of the distal half of the phalanx, left index finger, during service; and if so, did this permanent change in the underlying pathology result in any other condition?  Please specify the diagnosis of the resultant condition (if any).

b).  If the Veteran developed a permanent change in the underlying pathology of the amputation of the distal half of the phalanx, left index finger, during service, was this change in the underlying pathology clearly and unmistakably due to the natural progress of the left index finger amputation?

c).  In the alternative, please answer the following questions: (i) Was the left hand tendonitis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury noted in service?  (ii) Was the left wrist tendonitis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury?  (iii) Was the left wrist osteoarthritis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury?

Note:  If a supplemental medical opinion is provided by the Veteran's treating clinician (i.e., physical therapist or any other medical professional), the reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3.  After completion of the above actions, schedule the Veteran for a VA examination in to determine the nature and etiology of any current disorder of the left hand and left wrist.  The entire claims file, to include a complete copy of this REMAND, is to be made available to and reviewed by the examiner in conjunction with the study of this case.

The examiner is to furnish an opinion with respect to the following questions:

a).  Did the Veteran's amputation of the distal half of the phalanx, left index finger, which was noted upon entry into service, worsened in service due to the symptoms of pain in the area of left index finger amputation scar, x-ray evidence of ossified fragments distal to the point of amputation site, and left hand and left index tendonitis (noted in 1972, 1973, and 1975), and the cold injury to the left index finger (noted in 1976)?  

In answering the above question, please specify: (i) whether the Veteran experienced temporary or intermittent symptoms of the amputation of the distal half of the phalanx, left index finger, during service; or, (ii) whether the Veteran developed a permanent change in the underlying pathology of the amputation of the distal half of the phalanx, left index finger, during service; and if so, did this permanent change in the underlying pathology result in any other condition?  Please specify the diagnosis of the resultant condition (if any).

b).  If the Veteran developed a permanent change in the underlying pathology of the amputation of the distal half of the phalanx, left index finger, during service, was this change in the underlying pathology clearly and unmistakably due to the natural progress of the left index finger amputation?

c).  In the alternative, please answer the following questions: (i) Was the left hand tendonitis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury noted in service?  (ii) Was the left wrist tendonitis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury?  (iii) Was the left wrist osteoarthritis caused by, or is it the result of, any in-service illness or injury, including the September 1973 lifting injury and/or the January 1976 cold injury?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

4.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the determination remains adverse, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



